FROST, J.
Heard on defendant’s motion for new trial after verdict for plaintiff in the sum of $400.
This case and seven others, numbered respectively 81645 to 81651 inclusive, were tried together by agreement of counsel. All the suits grew out of an automobile accident which occurred on August 31, 1929, at the intersection of Pond and Snow streets in the city of Woonsocket.
On that day a few minutes before noon, Lemay was driving an Oldsmobile sedan containing four women passengers on Pond street in the direction of Social street. He was driving, as he testified, with his left wheels about in the center of Pond street, »at a speed of approximately 20 miles an hour. As he approached Snow street, he blew his horn and slowed down to about 10 miles an hour. On his right was a picket fence that was 4 to 5 feet in height. He said that a truck shot out of Snow street like a bullet, from his right; that he saw it when it was but a few feet away; that it passed within 2 feet of the corner. The front end of *144the truck struck the right center oí his machine between the two doors. Lemay testified that the truck driver said that he didn’t see him; that he was talking to his striker.
For plaintiff: John R. Higgins.
For defendant: Wm. S. and E. W. Flynn.
A man named Stevens testified that he was standing on the corner of Pond and Snow streets, which corner was on Lemay’s left as he was going toward Social street. He said that the sedan blew its horn; that he heard no signal from the truck; that the sedan had passed the corner of Pond and Snow streets when the truck was at Pond; that the truck was on the right side of Snow street and swung sharp across to its left, striking the 'sedan and pushing it 10' feet. He also testified that the driver of the truck said that he didn’t see it and that he was talking with his striker.
Stephen J. Erzo,' a police officer in Woonsocket, testified that the truck driver said that he was talking to his striker.
I-Iervo E. La Ferriere, 19 years of age, testified that he was the driver of defendant’s truck on the day in question; that as he approached Pond street on the right hand side of Snow street, he blew his horn; that his speed was 10 miles per hour; that he did not make a short left turn; that he didn’t say that he was talking to his helper; that he reached the intersection of the streets first; that the sedan tore oil his front bumper.
The helper on the truck testified that the truck was travelling 15 miles and possibly 20 miles an hour.
This was clearly a case for the jury and the jury, from their verdict, evidently believed that Lemay had the right of way and was run into by the truck. Counsel for the defendant argues that certain physical facts prove that the truck had the right of way, but the Court thinks that there are no physical facts which clearly and indubitably support defendant’s theory of the accident.
The jury in this case, in addition to rendering a general verdict, also found specially that defendant’s driver, on approaching the corner of Pond and Snow streets, did not slow down and did not keep to the right of the intersection of the middle lines of Pond and Snow streets before turning to the left but, on the contrary, cut to the left of said intersection.
The jury also found that Lemay approached the corner of the two streets slowly and that he kept to the right of the middle line of Pond street until the collision.
It was stipulated by the parties that plaintiffs car was a total wreck. There was testimony that the value of the car was, from $375 to $400. Plaintiff also testified to some personal injuries of a temporary character.
Upon all the evidence the Court thinks that the verdict was justified and that it does substantial justice between the parties.
Motion for new trial is denied.